Title: From George Washington to Robert Dinwiddie, 2 April 1757
From: Washington, George
To: Dinwiddie, Robert



   To Governor DinwiddieHonble Sir,
[Alexandria, 2 April] 1757.


A letter which I received from Capt. Mercer, upon my return to Alexandria, informs me, that 95 Cutawba’s, beside 25 that are gone to Williamsburgh, are now in Winchester, waiting orders how to conduct themselves—That, according to custom they are in want of matchcoats, shirts, leggings, and all other necessaries. I shou’d be glad to receive your Honors particular directions with respect to providing them with those things, and in what manner they are to be employed: as I understand they intend to accompany (in a body) any Troops of ours that may march towards Du Quisne: Or, if no Expedition of that

kind is intended, then to go out in small scalping parties against the Enemy.
As your Honor gave me no particular directions concerning withdrawing the Troops from Fort Cumberland, or how they are to be employed & posted when relieved by the Marylanders; I shou’d be glad of orders now also, whether I am to bring off all the Virginia Stores (Provisions excepted) at the same time that the Indian Goods are removed.
If your Honor does not choose to give particular directions concerning the disposition of the Troops, but leave it to me; I shall endeavour to post them in the most advantageous manner I can, until I have the pleasure of seeing you; when this and many other affairs may be fully settled. And I hope you will not think it advisable to order any part of our small Regiment to march for Carolina, ’till the Assembly meet and come to some determination about raising more, as the consequences might be bad.
Notwithstanding I know it was determined that only  Forts shou’d be retained and that these were fixed on; I shall not evacuate the others without orders as I know it wou’d be attended with very ill effects. Nor do I think it advisable that they should be dismantled just at this time. However, in this as in all other points I only wait your Honors determinations, to carry them into execution.
I set out immediately for Fort Loudoun, and from thence to Fort Cumberland, if time will admit of it. I have ordered this Express to proceed as soon as he receives your Honors Despatches to the former. Governor Sharpe did not incline to give Captain Dagworthy orders to march to Fort Cumberland, until you shall have given particular Orders about withdrawing our Garrison—Therefore the sooner I receive them the better. I shall be down by the 28th if possible, & remain Your Honors, &c.

G:W.

